Russell, J.
1. The members of a committee who undertake to act in behalf of an unincorporated association in contracting for a banquet are individually liable upon the contract; and even if a committee so contracting were authorized to act for a corporation, but that fact was not brought to the knowledge of the opposite contracting party at the time of the contract, he could, at his option, proceed against the individuals composing the committee.
2. There was no error in the admission of the testimony, or in the charge of the court. The evidence authorized the verdict, and there was no error in refusing a new trial. Judgment ajfti'med.
Complaint; from city court of Fitzgerald — Judge Wall. September 22, 1910.
Uaygood & Cults, for plaintiffs in error. Bllcins & Wall, contra.